Citation Nr: 9910395	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  95-00 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from April 1989 to January 
1994.

This appeal arose from February 1994 RO rating decision, 
which denied the veteran's claim of entitlement to service 
connection for a neck disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The probative medical evidence is in equipoise as to 
whether the complaints and findings with regard to a neck 
disability during service are causally linked to the chronic 
neck disability demonstrated post service.


CONCLUSION OF LAW

A mild chronic cervical neck pain disability, currently 
diagnosed as neck pain, was incurred in service.  38 U.S.C.A. 
§§  1110, 5107 (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Anderson, supra; Epps v. Gober, 126 
F.3d at 1468, and Caluza  v. Brown, 7 Vet. App. 498 (1995).   
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods is related to service).  
Grottveit v. Brown, 5 Vet. App. at 92-93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).


BACKGROUND

The veteran's March 1989 entrance examination reveals no 
pertinent abnormalities.

A September 1989 service medical record (SMR) entry reveals 
the veteran's complaint of neck pain.  No trauma or injury 
was noted.  Upon observation, the neck was not actively 
distressed; a decreased range of motion due to pain was 
demonstrated; pain on the left upper paraspinal muscle was 
noted, with no spinal pain.  A diagnosis of neck sprain with 
spasm was noted.  The veteran was provided with Motrin and 
heat.  An additional September 1989 SMR entry related to the 
veteran's complaint of back pain notes that the veteran also 
stated that he had neck spasms, which ultimately resulted in 
his referral to physical therapy.

During the veteran's March 1992 periodic examination, a 
normal neck was noted, and there were no pertinent 
abnormalities noted.

The veteran's September 1993 separation examination reveals a 
normal neck.  The veteran reported the removal of a tumor in 
his neck area at the age of 10.  No other pertinent 
abnormalities were noted.

The RO received the veteran's original claim for compensation 
benefits within the same month he was separated from service.  
That claim made reference to a neck disability.
  
The veteran's August 1994 notice of disagreement attributes 
his September 1989 complaint of neck stiffness to doing push-
ups and carrying luggage.

The veteran then underwent a December 1994 VA examination.  
The veteran reported that his neck pains occurred during 
physical training, which caused instantaneous neck pain, 
worse on the left side.  Noted subjective complaints included 
occasional left sided torticollis where the musculature on 
the neck would spasm and pull his head to the left side; and 
limited pain with flexion and extension that was worse with 
extreme extension.  The veteran reported that he described 
his neck pains during his separation examination.

Upon examination, the veteran's neck was nontender to 
palpation, including the entire spine; full range of motion 
was demonstrated, with 60 degrees of lateral flexion 
eliciting mild pain in the left side and full flexion with 
chin to chest and full extension while looking up at the 
ceiling.  The examiner's diagnoses included mild chronic 
cervical neck pain, with possible underlying disk disease-
cervical spine X-rays ordered at this time.  Thereafter, 
radiographic evidence from January 1995 revealed normal 
anatomic alignment of the cervical vertebral bodies, C1 
through T1.  The vertebral body height and intervertebral 
disc spaces were well maintained.  There was no prevertebral 
soft tissue swelling identified.  There was no evidence of 
subluxation during flexion or extension.  There was no 
evidence of acute fracture.  The examiner's diagnoses noted 
no significant change identified, with no evidence of 
ligamentous subluxation during flexion or extension.

During the veteran's May 1995 RO personal hearing, he 
testified that he incurred a neck injury as a result of doing 
physical training.  Transcript (T.) at 11.  He stated that he 
was never told about what type of neck injury he sustained, 
but he continues to have problems on his job with prolonged 
standing.  T. at 12 and 17.  The veteran did not report 
complaints of neck pain during his civilian employment 
physical, and he further testified to not having any medical 
treatment for neck pain since he left service.  T. at 18.  

In a written statement, dated January 14, 1999, the veteran 
elected to waive local jurisdiction of any evidence submitted 
or required during his appearance before the Travel Board, 
and further requested that such evidence be considered by the 
Board.  The record contains a VA Form 21-4142, dated January 
14, 1999.  The name and address of hospital or physician is 
revealed as CASA Branch Clinic, Dr. W. M. (identified as Dr. 
M. G. W.).  Dates of treatment are noted to include from 
present to 1994.  The Board's review of inclusive dates of 
treatment provided by Dr. M. G. W. and other physicians from 
the same facility include medical reports dated from May 1995 
to February 1999.  Pertinent treatment provided by Dr. M. G. 
W. include:

1. August 12, 1996.  The primary complaint appears related to 
a separate disorder.  Neck cramping, and a prescription of 
neck manipulation and ice application is noted.
2. February 13, 1998.   Veteran's complaint of neck pain 
during past two weeks; tenderness in lower paracervical 
musculature; range of motion, orthopedic, motor and 
sensory exams were unremarkable.  Tenderness in the upper 
T-spine region, almost with edema.  Restriction to the 
right compared to left.  Negative cervical foraminal 
compression test.  The veteran was diagnosed with neck 
pain, which was treated with stretching and ice.
3. February 20, 1998.  The veteran was noted to be doing well 
until yesterday.  Tenderness in the left lower 
paracervical musculature was noted.  Range of motion, 
orthopedic, motor, and sensory exams were restricted to 
the right and cervical rotation.  Negative cervical 
foraminal compression test.  The veteran was diagnosed 
with neck pain, which was treated with neck manipulation, 
ice and stretching.
4. A July 1998 notation reveals neck pain.

During the veteran's January 14, 1999 Travel Board, the 
veteran's representative provided VA Form 21-4142, reflective 
of treatment provided by a private examiner named Dr. W.  
Travel Board Transcript (TB T.) at 3.  The veteran then 
testified that he initially injured his neck in service 
during physical training, and received treatment from a Navy 
physician.  TB T. at 5-6.  The veteran further aggravated his 
neck pain as a result of an accident while driving a HUMVEE, 
however he did not seek treatment out of fear of having to 
pay for such treatment.  TB T. at 8-9.      


ANALYSIS

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well-grounded. 38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile. Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Tirpak v. Derwinski, supra at p. 611. 

In sum, in order for a service connection claim to be well-
grounded, there must be competent evidence: (1) of current 
disability (a medical diagnosis); (2) of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and; (3) of a nexus between the in-service injury 
or disease and the current disability (medical evidence).  
See supra Anderson, Epps v. Gober and Caluza v. Brown.  
Moreover, the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim. 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The medical evidence of record shows a current neck 
disability demonstrated by objective findings on both VA and 
private examination post service.  Thus, the first element of 
a well-grounded claim is satisfied.  Both the veteran's lay 
evidentiary assertions of an injury and resulting symptoms, 
as well as the service medical records, satisfy the second 
requirement of a well-grounded claim of evidence of injury or 
disease incurred or aggravated in service.  With respect to 
the third element of a well grounded claim, the Board finds 
the conclusion of the VA examiner in December 1994 that the 
veteran had chronic neck disability is adequate to provide 
the requisite nexus between injury in service and current 
disability, given the facts in this case.  The Board also 
finds that the facts relevant to this issue have been 
developed to the extent possible and that the statutory 
obligation of the Department of Veterans Affairs (VA) to 
assist in the development of the claim is satisfied. 38 
U.S.C.A. § 5107(a).

As stated herein, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110.  The Board 
further notes that establishing direct service connection for 
a disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In reviewing the claim on the merits, the Board initially 
observes that the veteran has consistently attributed his 
currently diagnosed neck pain to an injury incurred in 
service during September 1989.  In this regard, the Board 
references the veteran's January 1994 claim, his May 1995 RO 
personal hearing, his January 1999 Travel Board, and written 
statements provided by the veteran.  In each instance, his 
evidentiary assertions have been consistent, and it is 
certainly of note that the veteran's claim of entitlement to 
service connection for a neck disability was submitted 
immediately upon service discharge.

With respect to the medical evidence of record, the Board 
observes that accompanying the veteran's September 1989 
complaint of neck spasm was a clinical finding of decreased 
range of motion due to pain on the left upper paraspinal 
muscle.  Upon examination during his December 1994 VA 
examination, 60 degrees of lateral flexion elicited 
objectively mild pain on the left side.  Finally, during a 
February 1998 examination, a private examiner noted 
tenderness in the left lower paracervical musculature.  In 
other words, the subjective complaints of pain were 
accompanied by actual supporting objective findings on a 
series of occasions.

The determinative question in this case is whether the 
documented episode of neck pathology in service was an 
isolated event, or part of a chronic and recurring 
disability.  The veteran has presented credible evidence and 
testimony as to the continuity of symptomatology from service 
to the present.  His descriptions are both internally 
consistent and consistent with the history he provided in 
service and during his December 1994 VA examination, as well 
as actual clinical findings of neck pain.  It is clear that 
the medical providers have found his statements credible.  
There appears to be firm evidence that he has manifested 
bouts of neck spasms or neck pain subject to objective 
verification during and since his period of active service.  
As against this positive evidence is the negative evidence 
comprising primarily the absence of a clear showing of 
chronicity in service and the relatively sparse documentation 
of complaints and objective manifestations.  Nevertheless, 
the VA examiner offered the most cogent explanation of the 
situation presented by this record in December 1994: the 
appellant suffers from a disability manifested by mild 
chronic cervical neck pain.  The Board finds that the VA 
examiner's diagnosis is sufficient to at least place the 
evidence in equipoise. Where the positive and negative 
evidence is in approximate balance, the claimant is entitled 
to prevail under the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  



ORDER

Service connection for a mild chronic cervical neck pain 
disability manifested by continued neck pain or spasms, 
currently diagnosed as neck pain, is granted.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

